Citation Nr: 1543107	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-30 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for back pain. 
 
2.  Entitlement to service connection for left leg pain, to include as secondary to back pain. 
 
3.  Entitlement to service connection for cold symptoms, claimed as due to exposure to asbestos or herbicides.
 
4.  Entitlement to service connection for headaches, claimed as due to exposure to asbestos or herbicides. 
 
5.  Entitlement to service connection for calcified granuloma, right upper lobe, claimed as due to exposure to asbestos.
 
6.  Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as due to exposure to herbicides, to include as secondary to back pain.
 
7.  Entitlement to service connection for diabetes, claimed as due to exposure to herbicides.

8.  Entitlement to service connection for a thyroid disorder.
 
9.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Air Force from December 1973 to July 1976.  He also had subsequent service with the Texas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for low back pain, left leg pain, cold symptoms and headaches, and granted service connection for bilateral hearing loss, and assigned a 20 percent evaluation effective January 3, 2008.  This matter is also on appeal from a June 2010 rating decision of the VA RO in Houston, Texas, which denied service connection for calcified granuloma in the right upper lobe, left lower extremity peripheral neuropathy, diabetes and a thyroid disorder.

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is associated with the claims file.

This matter was previously before the Board in March 2013, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The record reflects that concerning the Veteran's claim for service connection for back pain, he was last afforded a VA examination in November 2011.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The examiner then opined that the Veteran's lumbar disability was less likely than not "caused by or the same or a progression of the condition treated during service."  The rationale provided was that there was no evidence of chronic low back pain in service or following service separation.  The examiner indicated that the Veteran had initial low back pain in 2001 which was linked to a 2000 motor vehicle accident, and that there were no significant findings in a lumbar MRI as per a neurosurgery evaluation in 2001.   

The examiner did not, however, discuss the Veteran's lay statements asserting that he has had chronic and continuous back pain from the time he injured his back during service until the present.  The Board points out that a Veteran is competent to testify as to symptoms of disability subject to lay observation, and this includes symptoms such as back pain.  Also, the claims file contains private medical records from the Veteran's treating physician, Dr. M.M., who indicated in February 2009 that it was his opinion that it was "at least as likely as not that the injury in 1974 was the onset of the current back condition," and in July 2015 that the Veteran had a "lumbar spine injury with radiculopathy more likely than not from Air Force injury and ongoing severe pain."  Although these opinions did not contain any rationale and thus cannot form the basis for a grant of service connection, they too must be considered.  Accordingly, the Veteran should be scheduled for a new VA examination and opinion that takes into account all relevant evidence and opinions of record.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).      

With respect to his claim for service connection for left leg pain and left lower extremity peripheral neuropathy, the Veteran contended at his May 2012 Board hearing that left leg pain is attributable to his back condition and that his left lower extremity peripheral neuropathy is attributable in part to his back condition.  Therefore, these claims are inextricably intertwined with the claim of entitlement to service connection for back pain.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  These claims therefore are being remanded along with the back claim.

Regarding the claim for service connection for diabetes, the Veteran claims that his diabetes is due to exposure to herbicides during his active duty service.  The Veteran does not contend that he was exposed to herbicides while serving in Vietnam or Korea; rather, he contends that he was exposed to herbicides while stationed at Eglin Air Force Base in Florida between 1974 to 1976.  At his May 2012 Board hearing, the Veteran stated there were barrels stored containing herbicides in a bunker on one of the taxiways where he worked.  The record reflects that the Veteran has been diagnosed with diabetes with neurological manifestations, type II, or unspecified type.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides serving in an area other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service for a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested at the location as alleged.  If the exposure is not verified, a request for verification should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).

While a September 2009 Personnel Information Exchange System (PIES) 3101 request for information indicated that there was no record of exposure to herbicides, it does not appear that VA has provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, or requested them to search the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged, nor was there a request that JSRRC research the Veteran's possible Agent Orange exposure at Eglin Air Force Base.  A remand for such development is therefore necessary.

Concerning the claims for service connection for cold symptoms, headaches, and calcified granuloma, right upper lobe, the Veteran contends that these conditions are due to having been exposed to asbestos while serving at Eglin Air Force Base.  He primarily contends that he was exposed to asbestos when a hurricane tore the roof off the hangar he was in, and following the storm, he helped to tear out insulation that was torn from the ceiling of the hangar.  VA has set forth administrative guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (December 13, 2005).  The manual provides that adjudication of a service-connection claim for disability resulting from asbestos exposure should include determinations as to whether: 1) service records demonstrate the Veteran was exposed to asbestos during service; 2) development has been completed sufficient to determine whether he was additionally exposed to asbestos either before or after service; and 3) a relationship exists between the asbestos exposure during his service and the claimed disease, keeping in mind latency and exposure factors.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (H); see also Ashford v. Brown, 10 Vet. App. 120, 124 (1997).

A review of the record on appeal shows that additional development regarding the Veteran's alleged asbestos exposure is needed.  In this regard, the Veteran's complete service personnel records are not associated with the record and should be obtained.  Further, a determination must be made as to whether there is evidence of asbestos exposure during his service, including especially in the manner alleged. 

Also, as he indicated at his May 2012 Board hearing, the Veteran stated that he was receiving continuing treatment for his conditions on appeal with Dr. M.M., his private family physician.  The Board notes that in March 2013, the Appeals Management Center requested completed authorization forms from the Veteran in order to obtain available treatment records from Dr. M.M., and that the Veteran failed to respond to the request.  However, the record does reflect that the Veteran submitted a treatment record from Dr. M.M. in July 2015, which indicates that the Veteran had been receiving continual treatment for his conditions.  As VA has a duty to assist the Veteran in in obtaining evidence necessary to substantiate a claim, the AOJ should again attempt to obtain the complete treatment records from Dr. M.M. on remand.  

Regarding the Veteran's claim for an initial evaluation in excess of 20 percent for bilateral hearing loss, the record includes an August 2015 entry which indicates that the Veteran refused a VA examination at the VA Medical Center in Houston.  However, the Notes section of the Veteran's VBMS file indicates that the Veteran had requested in August 2015 that his examination be rescheduled to a closer location because the driving distance would have a strain on his back condition.  Another note dated September 2015 indicates that the Veteran again requested that his examination be rescheduled to a closer VA clinic due to his back.  It was noted that the Veteran should be rescheduled for another appointment as soon as possible.  As such, the matter should be remanded for the scheduling of a new VA audiological examination.  

Finally, as the Veteran also receives VA treatment, all updated VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Dr. M.M., as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain updated VA treatment records from the Michael E. DeBakey VA Medical Center in Houston, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2011 to the present.

3.  Request the Veteran's complete Official Military Personnel File (OMPF) from all appropriate military records repositories, including the National Personnel Records Center (NPRC).  These efforts should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received must be associated with the claims folder and the Veteran appropriately notified if unable to obtain identified records. 

4.  Undertake the development required under the VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10 for veterans alleging herbicide exposure in areas other than Korea and Vietnam.  All steps mandated in the M21-1MR must be completed and documented in the claims file, to include but not limited to asking the Veteran for additional identifying information, if necessary, and confirming herbicide use or exposure with the Compensation Service, and/or JSRRC.

5.  Determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease(s), keeping in mind the latency period varies from 10 to 45 or more years between first exposure and development of disease.  After development is complete, make a formal finding as to whether the Veteran was exposed to asbestos during his service and associate the report of this determination with the claims file.

6.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed back pain.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner should state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability is related to the Veteran's active duty service.

In rendering this opinion, the examiner should acknowledge and discuss all relevant evidence, including the medical evidence of record.  Such evidence includes the service treatment records, which show the Veteran having been treated for a back injury in 1974, and private treatment records, which include records from the Veteran's physician, Dr. M.M., who indicated in February 2009 that it was his opinion that it was "at least as likely as not that the injury in 1974 was the onset of the current back condition," and in July 2015 that the Veteran had a "lumbar spine injury with radiculopathy more likely than not from Air Force injury and ongoing severe pain."  

The examiner should also acknowledge and discuss the lay evidence of record, including the Veteran's statements that he has had chronic and continuous back pain from the time he injured his back during service until the present.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

7.  Schedule the Veteran for a VA audiological examination to determine the level of disability of his hearing loss.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner should state that such was accomplished.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  The examiner must also provide a full description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

8.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


